Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/17/2021 and 12/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The following action is in response to the remark entered on October 29th, 2021.
Claims 1, 4, 8, 11, 12, 15, and 16 are currently amended.
Claims 2, 3, 5-7, 9, 10, 13, and 14 are previously presented.
Objection to claim 12 is withdrawn based on applicant’s amendments.
Claims 1-16 are pending in the current application. 
This action is made NON-FINAL.
Claim Objections
Claim 15 is objected to because of the following informalities:  When claim 15 was amended, dependency upon claim 1 was removed from the claim language. The examiner is unsure what claim 15 depends upon now.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (U.S. Patent No. 9919422) in view of Graf (U.S. Patent No. 5880956).
Regarding claim 1:
Horton teaches:
A method of programming a robot, the robot comprising an arm, joints, and sensors for measuring positions of the joints and velocities of the joints, the method comprising: ("The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310. Such data may relate to a plurality of 
demonstrating a path of movement of the robot by manually guiding the arm throughout the path of movement; ("By way of example, during teach mode the user 310 may grasp onto any part of the robotic arm 200 and provide an external force by physically moving (demonstrating a path of movement of the robot by manually guiding the arm throughout the path of movement) the robotic arm 200. In particular, the user 310 may guide the robotic arm 200 towards grasping onto an object and then moving the object from a first location to a second location. As the user 310 guides the robotic arm 200 during teach mode, the system may obtain and record data related to the movement such that the robotic arm 200 may be configured to independently carry out the task at a future time during independent operation (e.g., when the robotic arm 200 operates independently outside of teach mode)." [Column 6 line 58- Column 7 line 2]; here it shows that outside of teach mode, a robot can independently follow a path taught by the user in teach mode by manually guiding the robot along a path.)
monitoring signals from the sensors to obtain operational parameters based on the path of movement; recording the operational parameters; ("For instance, as shown in FIG. 3A, teach mode may be an operating mode of the robotic arm 200 that allows a user 310 (shown as a human arm for illustration purposes only) to physically interact with and guide the robotic arm 200 towards carrying out and recording various movements, such as movement of appendage 206F for example. The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310. Such data may 
processing the operational parameters to generate a control program for the robot to produce a path of movement for the robot comprised of movements and actions where the operational parameters are configured to control the control program; ("By way of example, during teach mode the user 310 may grasp onto any part of the robotic arm 200 and provide an external force by physically moving the robotic arm 200. In particular, the user 310 may guide the robotic arm 200 towards grasping onto an object and then moving the object from a first location to a second location (a path of movement for the robot comprised of movements and actions). As the user 310 guides the robotic arm 200 during teach mode, the system may obtain and record data (processing the operational parameters to generate a control program for the robot) related to the movement such that the robotic arm 200 may be configured to independently carry out the task (configuring the operational parameters to control execution of the control program) at a future time during independent operation (e.g., when the robotic arm 200 operates independently outside of teach mode)." [Column 6 line 58- Column 7 line 2])
demonstrating an edited path of movement of the robot for a segment of the path of movement by manually guiding the arm throughout segment of the path of movement, the segment of the path of movement comprising edits to at least some of the movements and actions; (“the robotic system 100 may carry out operations, such as movement of one or more 
Horton does not teach that the movements made during the collaborative mode are not used to update the control program as claimed, however,
Graf teaches:
updating the control program based on the edited path of movement; (“in FIG. 2, the technician will manipulate the working end 66 to move workpiece model 55 through a model path of motion with respect to abrasive wheel model 90. While the end effector model 54 is being moved through the model path of motion, the technician will actuate control switches 68 to cause arm computer 62 to "digitize" the positions of the end effector model 54 at discreet model path points along the model path of motion. Arm computer 62 generates model path point data representative of the position and orientation of the end effector model 54 at each of the model path points [p.sub.x,p.sub.y,p.sub.z,.theta..sub.x,.theta..sub.y,.theta..sub.z 
and executing the updated control program to produce on the robot, an imitation of the path of movement including the edited path of movement. (“During this model path point sampling operation it is necessary to obtain a sufficient number of model path points to enable the programming computer system 58 to generate a motion-control program segment that will cause the robot 12 to drive end effector 16 through the path of motion with the desired accuracy and speed. The model path point data generated by arm computer 62 is transmitted to and stored in programming computer system 58.” [Column 9 lines 3-11]; here it shows that the data gathered in [column 8 lines 49-65] is stored in the programming computer system and is executed by the robot.)
Horton and Graf are analogous art because they are in the same field of art, manually guided programming for manipulator robots. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method taught by Horton to further include updating the motion path for a manipulator as taught by Graf in order to update the control program based on an edited movement and executing the updated control program on the manipulator arm. The teaching suggestion/motivation to combine is that by being able to update a path, it would 

Regarding claim 3:
Horton in view of Graf teaches all of the limitations of claim 1.
Horton further teaches:
wherein the robot comprises means for actuating the sensors via a robot general user interface (GUI), the means for actuating comprising an actuation button array location on the arm of the robot. ("As such, the robotic system 100 may receive information and instructions, such as based on user-input at the graphical user interface and/or based on user-input received via press of buttons (or tactile input) on the robotic system 100, among other possibilities." [Column 5 line 65 - Column 6 line 3].)

Regarding claim 5:
Horton in view of Graf teaches all of the limitations of claim 1.
Horton further teaches:
wherein manually guiding the arm is performed in gravity-compensation kinesthetic-guidance mode. ("In practice, a user of a robotic system 100 may interact with the robotic system 100 in various ways so as to at least partially control operations and/or movements (manually guiding) of the robotic system 100. Such interaction may be part of a teach mode of the robotic system, may be part of a gravity compensation mode of the robotic system," [Column 6 lines 34-37])
Regarding claim 6:
Horton in view of Graf teaches all of the limitations of claim 1. 
Horton doesn’t explicitly teach:
wherein the sensors are inside the robot. ("In yet another example, the end effector may include sensors such as force sensors, location sensors, and/or proximity sensors." [Column 6 lines 26-28])
However, it would have been obvious to one of ordinary skill in the art, to relocate the sensor from the end effector of the robot and put it into the robot in order for the sensors to be inside the robot. The teaching suggestion/motivation to have the sensors inside the robot is so that they can be protected from being damaged by anything in the environment while working.

Regarding claim 7:
Horton in view of Graf teaches all of the limitations of claim 1.
Horton further teaches:
wherein manually guiding the arm comprises allowing a user to hold an arm of the robot and to guide the arm of the robot along the path while actuating one or more other devices. ("The robotic system 100 may carry out operations, such as movement of one or more of the appendages 206A-206F. And while doing so, an external force may be applied (e.g., by the user) to the robotic system 100 so as to help the robotic system 100 carry out additional operations, such as to assist with movement of one or more appendages that the robotic system 100 is not independently moving and/or to assist with movement of one or more of the appendages that ) 

Regarding claim 8:
Horton teaches:
A non-transitory medium storing code for programming a robot, the robot comprising an arm, joints, and sensors for measuring positions of the joints and velocities of the joints, the code for performing operations comprising: ("The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310. Such data may relate to a plurality of configurations of the moveable component(s) 116, joint position data, velocity data, acceleration data, torque data, force data, and/or power data, among other possibilities." [Column 6 lines 51-57]; Figure 1 shows sensors 110 used to obtain data. [Column 8 lines 14-35] show that a non-transitory computer readable medium can be used to store the code.)
receiving first information based on demonstrating a path of movement of the robot by manually guiding the arm throughout the path of movement; ("By way of example, during teach mode the user 310 may grasp onto any part of the robotic arm 200 and provide an external force by physically moving (defining a path of movement of the robot by manually guiding the arm) the robotic arm 200." [Column 6 lines 58-60])
where receiving the first information comprises monitoring signals from the sensors to obtain operational parameters based on the path of movement, the operational parameters comprising the first information; ("The robotic arm 200 may thus obtain data and record 
recording the operational parameters (Column 6 lines 51-57 also disclose that the operational parameter data is obtained and recorded.)
processing the operational parameters to generate a control program for the robot to produce a path of movement for the robot comprised of movements and actions, where the operational parameters are configured to control the control program; ("By way of example, during teach mode the user 310 may grasp onto any part of the robotic arm 200 and provide an external force by physically moving the robotic arm 200. In particular, the user 310 may guide the robotic arm 200 towards grasping onto an object and then moving the object from a first location to a second location (a path of movement for the robot comprised of movements and actions). As the user 310 guides the robotic arm 200 during teach mode, the system may obtain and record data (processing the operational parameters to generate a control program for the robot) related to the movement such that the robotic arm 200 may be configured to independently carry out the task (configuring the operational parameters to control execution of the control program) at a future time during independent operation (e.g., when the robotic arm 200 operates independently outside of teach mode)." [Column 6 line 58- Column 7 line 2])
receiving second information based on demonstrating an edited path of movement of the robot for a segment of the path of movement by manually guiding the arm throughout the segment of the path of movement, the segment of the path of movement comprising edits to at least some of the movements and actions, the second information comprising the edits (“the robotic system 100 may carry out operations, such as movement of one or more of the appendages 206A-206F. And while doing so, an external force may be applied (e.g., by the user) to the robotic system 100 so as to help the robotic system 100 carry out additional operations, such as to assist with movement of one or more appendages that the robotic system 100 is not independently moving and/or to assist with movement of one or more of the appendages that the robotic system 100 is independently moving, among others. For example, as shown in FIG. 3B, the robotic arm 200 independently applies a torque 312 about axis 314 to cause rotation of appendage 206D about joint 204D. And while doing so, user 310 applies an external force to guide the robotic arm 200 towards carrying out movement of appendage 206F in a certain direction as shown.” Here it shows that in a collaborative mode, the robotic system can be independently moving certain appendages along a specific path and the user can make edits and adjustments including edits to movements and actions along segments of that path.)
Horton does not teach that the movements made during the collaborative mode are not used to update the control program as claimed, however,
Graf teaches:
updating the control program based on the edited path of movement; (“in FIG. 2, the technician will manipulate the working end 66 to move workpiece model 55 through a model path of motion with respect to abrasive wheel model 90. While the end effector model 54 is 
and executing the updated control program to produce on the robot, an imitation of the path of movement including the edited path of movement. (“During this model path point sampling operation it is necessary to obtain a sufficient number of model path points to enable the programming computer system 58 to generate a motion-control program segment that will cause the robot 12 to drive end effector 16 through the path of motion with the desired accuracy and speed. The model path point data generated by arm computer 62 is transmitted to and stored in programming computer system 58.” [Column 9 lines 3-11]; here it shows that the data gathered in [column 8 lines 49-65] is stored in the programming computer system and is executed by the robot.)
Horton and Graf are analogous art because they are in the same field of art, manually guided programming for manipulator robots. It would have been obvious to one of ordinary skill in the 

Regarding claim 10:
Horton in view of Graf teaches all of the limitations of claim 8.
Horton further teaches:
wherein the robot comprises means for actuating the sensors via a robot general user interface (GUI), the means for actuating comprising an actuation button array location on an arm of the robot. ("As such, the robotic system 100 may receive information and instructions, such as based on user-input at the graphical user interface and/or based on user-input received via press of buttons (or tactile input) on the robotic system 100, among other possibilities." [Column 5 line 65 - Column 6 line 3])

Regarding claim 12:
Horton in view of Graf teaches all of the limitations of claim 8.
Horton further teaches:
wherein the arm is manually guided in gravity-compensation kinesthetic-guidance mode. ("In practice, a user of a robotic system 100 may interact with the robotic system 100 in various 

Regarding claim 13:
Horton in view of Graf teaches all of the limitations of claim 8. 
Horton doesn’t explicitly teach:
wherein the sensors are inside the robot. ("In yet another example, the end effector may include sensors such as force sensors, location sensors, and/or proximity sensors." [Column 6 lines 26-28])
However, it would have been obvious to one of ordinary skill in the art, to relocate the sensor from the end effector of the robot and put it into the robot in order for the sensors to be inside the robot. The teaching suggestion/motivation to have the sensors inside the robot is so that they can be protected from being damaged by anything in the environment while working.

Regarding claim 14:
Horton in view of Graf teaches all of the limitations of claim 8.
Horton further teaches:
wherein manually guiding the arm comprises allowing a user to hold an arm of the robot and to guide the arm of the robot along the path while actuating one or more other devices. ("The robotic system 100 may carry out operations, such as movement of one or more of the appendages 206A-206F. And while doing so, an external force may be applied (e.g., by the user) 

Regarding claim 15:
Horton in view of Graf teaches all of the limitations of claims 1 and 8. 
Horton teaches:
wherein the operational parameters are processed to generate the control program based on a series of via-points representing continuous motion corresponding to the movements and actions. ("For instance, as shown in FIG. 3A, teach mode may be an operating mode of the robotic arm 200 that allows a user 310 (shown as a human arm for illustration purposes only) to physically interact with and guide the robotic arm 200 towards carrying out and recording various movements, such as movement of appendage 206F for example. The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310.” [Column 6 lines 45-51]; here it shows a teach mode where edited path data is recorded and processed to update a control program based on a series of points representing continuous motion by the user implements by carrying out various movement.)

Regarding claim 16:
Horton in view of Graf teaches all of the limitations of claim 8.
Horton further teaches:
wherein the operational parameters are processed to generate the control program based on a series of via-points representing continuous motion corresponding to the movements and actions. ("For instance, as shown in FIG. 3A, teach mode may be an operating mode of the robotic arm 200 that allows a user 310 (shown as a human arm for illustration purposes only) to physically interact with and guide the robotic arm 200 towards carrying out and recording various movements, such as movement of appendage 206F for example. The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on instructions and guidance from the user 310.” [Column 6 lines 45-51]; here it shows a teach mode where edited path data is recorded and processed to update a control program based on a series of points representing continuous motion by the user implements by carrying out various movement.)

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (U.S. Patent No. 9919422) in view of Graf (U.S. Patent No. 5880956) in view of Bingham (U.S. Patent No. 9592608).
Regarding claims 2 and 9:
Horton in view of Graf teaches all of the limitations of claims 1 and 8.
Horton further teaches:
wherein the positions and velocities are recorded using the sensors; ("The robotic arm 200 may thus obtain data and record regarding how to carry out the specific task based on 
Horton in view of Graf does not teach recording a state of an input/output interface of the robot, digital inputs and outputs of the robot, and communication signals of the robots. However,
Bingham teaches:
and wherein the method comprises recording a state of an input/output interface of the robot, digital inputs and outputs of the robot, and communication signals of the robot. ("In a further aspect, the robotic system 100 may also receive other information (state of an input/output interface of the robot) based on user-input at the graphical user interface of the computing system. For instance, the robotic system 100 may receive information related to user-specified limitations (digital inputs and outputs of the robot) such as torque limits, force limits, power limits, velocity limits, acceleration limits, undesirable configurations, and/or desirable configurations. As such, the robotic system 100 may refer to the user-specified limitations during teach mode and provide feedback (communication signals) (e.g., in the manner discussed above) based on the user-specified limitations." [Column 13 lines 22-32]; here it shows that the information is recorded and can be referred back to during teach mode. [column 3 lines 53-60] show that a template can be created corresponding to the defined path.)

. 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (U.S. Patent No. 9919422) in view of Graf (U.S. Patent No. 5880956) in view of Gienger (U.S. Patent No. 8571714).
Regarding claims 4 and 11:
Horton in view of Graf teaches all of the limitations of claims 1 and 8.
Gienger teaches:
wherein processing the operational parameters comprises applying a series of algorithms to recorded data. ("Before the robot is able to reproduce a learned movement, this movement can be optimized wrt. different criteria. These criteria may be e.g. self-collision avoidance, avoiding the joint limits, holding balance or fulfilling additional tasks such as always gazing at a specific position while performing the movement. This optimization can be performed e.g. using an evolutionary algorithm, wherein a fitness function ("cost function") assesses the quality ("fitness") of different movements in terms of e.g. these criteria and outputs )
Horton, Graf, and Gienger are analogous art because they are in the same field of art, robotic programming using imitation or user-guided learning. It would have been obvious to one of ordinary skill in the art to modify the method or the non-transitory computer readable medium taught by Horton in view of Graf with the applying of a series of algorithms to recorded data as taught by Gienger in order to configure parameters to control program by applying a series of algorithms to recorded data. The teaching suggestion/motivation to combine is that by doing this you can optimize or more accurately imitate the user movement.

Response to Arguments
	In response to applicant’s arguments specifically regarding updating the control program for the manipulator robot according to claims 1 and 8, the examiner introduces the reference Graf (U.S. Patent No. 5880956). The applicant has argued that the edited movements as cited in the recent reference Horton are not used to update the control program as claimed. As shown in the rejections above, Graf teaches these newly added limitations. Therefore, applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664